The exceptions were overruled, and from the judgment for defendant the plaintiff appealed.
This action is brought to recover the proceeds of the sales of fertilizers for the years 1885 and 1887. The claim for 1885 is barred by the statute of limitations.
Moses Moore and his son, M. B. Moore, contracted in writing, in February, 1885, to sell plaintiff's fertilizers, as their agents, and it was stipulated in the contract, signed by all the contracting parties, that "this contract to remain in force until canceled." On 16 December, 1885, M. B. Moore wrote to the plaintiff, "I wish to sell your fertilizers again next year, and prefer selling myself; my father is getting very old and does not care to have his name connected with the agency," and that he would like to have the advertising matter made out in his name. On the next day plaintiff replied to M. B. Moore: "Let the contract stand exactly as it is, and there will be no trouble in putting on the advertising matter your name, assuming it is your father's desire." Other correspondence was had during the year 1886 about the business. Some of the letters before us, written by plaintiff, were addressed to M. B. and Moses Moore on their face. No communication between Moses Moore and the plaintiffs appears in the case. Whether the letter of 16 December, 1885, was sent by M. B. Moore, as the agent of his father, does not appear, or whether it was done on his own motion. His own declaration would not be sufficient to establish agency. We have looked through the evidence, and conclude that the contract was not canceled as to the plaintiff, whatever the father and son may have intended as between themselves, and that defendants are liable, according to the case as now presented.
Judgment Reversed.
Cited: Waters v. Annuity Co., 144 N.C. 675.
(193)